Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Myers Dill on 3/18/22.
The application has been amended as follows:
Claims 1 and 12 have been amended as annotated below:
1. (Currently Amended) A cutlery implement comprising:
            a blade having opposed side surfaces, a knife edge along one terminal edge portion of the blade, and a top edge opposite the knife edge;
            a bolster; and
            a continuous longitudinally extending ridge on each of the opposed side surfaces of said blade, each said continuous longitudinally extending ridge extending along a pre-determined length of the knife edge and being spaced at a constant pre-determined distance from the knife edge along [[its]] the pre-determined length of the knife edge, wherein each continuous longitudinally extending ridge is located at a distance of about 10 mm from the knife edge along the length of the blade;
wherein each continuous longitudinally extending ridge abuts and extends from the bolster to a location adjacent to but not abutting 

wherein a maximum thickness of each continuous longitudinal ridge is 1.8 mm +/- 0.3 mm measured from side to side at the blade surface; 
wherein an elevation of each ridge relative to the blade surface is 0.4 mm +/- 0.1 mm; and
wherein the bolster extends from the knife edge of the blade to the top edge of the blade.

12. (Currently Amended) A cutlery implement comprising: 
a blade having opposed side surfaces, a knife edge along one terminal edge portion of the blade, and a top edge opposite the knife edge; 
a continuous longitudinally extending ridge on at least one of the opposed side surfaces of said blade, said continuous longitudinally extending ridge extending along a pre-determined length of the knife edge, wherein the continuous longitudinally extending ridge is located at a distance of about 10 mm from the knife edge along the length of the blade; 
wherein the cutlery implement includes a bolster, and the continuous longitudinally extending ridge abuts and extends from the bolster to a location in the vicinity of a tip of the blade;
 wherein the continuous longitudinally extending ridge is of a hemispherical cross-sectional shape

the pre-determined length of the knife edge; and wherein the bolster extends from the knife edge of the blade to the top edge of the blade;
wherein the continuous longitudinally extending ridge abuts and extends from the bolster to a location adjacent to but not abutting a tip of the blade.

Allowable Subject Matter
Claims 1, 10-12 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Blacken (USPGPUB 20120198707), and Barnard (USPN 2566112) which teach various aspects of a cutlery instrument with a ridge or ridges/protrusions thereon having the features as set forth in the claims and noted in the previous Office action mailed on 9/1/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose a cutlery implement where a bolster extends from a top to a bottom of the blade and the ridge/ridges abut and extend from the bolster, and the ridge/s do not abut the tip, in addition to the rest of the claimed structure/limitations.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 10 as now amended.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

	/EVAN H MACFARLANE/               Examiner, Art Unit 3724